Citation Nr: 0708532	
Decision Date: 03/22/07    Archive Date: 04/09/07	

DOCKET NO.  98-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to February 16, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert E. Kelly, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from June 1965 to April 1970, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.

A BVA decision dated in March 2001 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in Orders dated in April and June 
2003, the Court vacated the Board's decision and returned the 
case to the Board for further appellate review.  In May 2004, 
the Board returned the case to the RO for additional 
development, and after that development was accomplished, the 
case was returned to the Board.

In a related matter, the veteran filed a motion alleging that 
there is clear and unmistakable error in a May 1971 BVA 
decision that denied service connection for a 
neuropsychiatric disorder.  The Board denied that motion in a 
decision dated in September 2000.  The veteran appealed that 
decision to the Court and in an Order dated in March 2001, 
the Court vacated the BVA's decision and returned the case to 
the Board for further adjudication.  In a decision dated in 
October 2002, the Board again denied the veteran's motion.  
Information available to the Board this date indicates that 
the October 2002 BVA decision has been appealed to the Court; 
further, such information does not indicate that the Court 
has issued a decision in that matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A BVA decision dated in May 1971 denied service 
connection for a neuropsychiatric disorder.

3.  On February 16, 1993, the RO received a claim that was 
construed as a claim for service connection for PTSD.

4.  A rating decision dated in August 1993 granted service 
connection for PTSD, effective February 16, 1993, the date of 
receipt of the veteran's claim.


CONCLUSION OF LAW

The requirements for an effective date prior to February 16, 
1993, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

In this regard, the Board notes that the veteran and his 
representative were not provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1) 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) until 
well after the RO's August 1998 decision in this case.  
However, in a similar case involving VCAA notice, the Court 
held that in such situations the appellant has a right to a 
VCAA content-complying notice and proper subsequent process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
notice provided to the veteran was provided after the Board's 
May 2004 remand and the RO subsequently reviewed the 
veteran's claim and issued a Supplemental Statement of the 
Case in July 2004.  This would appear to satisfy the 
notification requirements of the VCAA.  

In addition, it appears that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The veteran's service medical records are 
associated with the claims file as are medical records 
identified by the veteran.  In this case, the relevant and 
probative evidence consists of any communication or action 
from the veteran or his representative indicating an intent 
to apply for one or more benefits under laws administered by 
the VA.  All such evidence is associated with the claims file 
and the veteran and his representative have not suggested 
that any such evidence is missing.  Therefore, the Board 
finds that all evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  As 
such, the Board finds that the requirements of the VCAA have 
been satisfied and that the case is ready for appellate 
review.

Background and Evidence

In May 1970, the veteran filed an application for VA benefits 
that included a claim for service connection for a nervous 
condition.  A rating decision dated in November 1970 denied 
service connection and the veteran appealed that denial to 
the BVA.  In a decision dated in May 1971, the Board denied 
service connection for a neuropsychiatric disorder.  In that 
decision, the Board found that nervous symptoms reported 
during service were attributable to personality trait 
disturbances and were therefore not diseases or injuries 
under the provisions of the applicable legislation.  The 
Board also found that no acquired neuropsychiatric disorder 
was reported during service, on the examination for discharge 
from service performed in April 1970 or on a subsequent 
official examination.

A statement received from the veteran's representative on 
February 16, 1993, requested that the statement be considered 
as an informal claim to establish an increased evaluation for 
the veteran's service-connected disabilities.  A statement 
dated in March 1993 requested that his claim be amended to 
include service connection for PTSD.

A rating decision dated in August 1993 granted service 
connection for PTSD, effective from February 16, 1993.  VA 
medical records considered in connection with the veteran's 
claim included a September 1992 outpatient treatment record 
that contained an assessment of PTSD.  The veteran 
subsequently expressed disagreement with the effective date 
assigned for the grant of service connection for PTSD.  He 
suggested that not all of his service medical records may 
have been obtained.

The RO subsequently requested medical and clinical records 
from the 5th and 26th Marines.  In February 1994, the 
National Personnel Records Center (NPRC) informed the RO that 
all medical records were previously furnished.

A BVA decision dated in March 2001 denied an effective date 
prior to February 16, 1993, for the grant of service 
connection for PTSD.  On appeal to the Court, an April 2003 
Order vacated the Board's decision on the basis that the 
veteran's pending motion of clear and unmistakable error in 
the May 1971 BVA decision, and the parties agreed that the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD was inextricably intertwined 
with the clear and unmistakable error motion that was then 
thought to be pending before the Board.  The Court noted that 
a favorable decision on the veteran's clear and unmistakable 
error motion pending at the Board may affect his earlier 
effective date claim.  Accordingly, the Court vacated the 
Board's decision and remanded the matter.  

However, in an Order dated in June 2003, it was indicated 
that the Court had been informed that the veteran's motion 
alleging clear and unmistakable error had been denied by the 
BVA in a decision dated in October 2002.  The VA urged the 
Court to recall its April 2003 Order and stay this matter 
pending the Court's resolution of the veteran's clear and 
unmistakable error currently on appeal.  The Court declined 
to recall its April 2003 Order, noting that it was likely 
that the veteran's earlier effective date claim would have to 
be remanded to the Board pursuant to the VCAA.

In a decision dated in May 2004, the Board returned the case 
to the RO for additional development.  This development 
included notifying the veteran of the substance of the VCAA 
and for readjudication of the veteran's claim.  In a letter 
to the veteran and his representative dated in May 2004, the 
RO notified the veteran and his representative of the 
substance of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and the RO in obtaining that evidence.

In May 2004, a reply brief of appellant was received.  In 
that brief, it was suggested that there are additional 
service medical records that have not been obtained.

In July 2004, the RO requested additional service medical 
records.  Specifically, the NPRC was requested to provide an 
MMPI done by D. P. Cantrell, LT, MC, USNR, stationed 
psychiatrist at station dispensary MCAS, El Toro (Santa Ana), 
California, in May 1969.  In response, it was indicated that 
the information was not available at the NPRC.  It was noted 
that the veteran's service medical records were sent to the 
RO in October 1970 and that information requested might be 
part of those service medical records that were sent.

Law and Analysis

The veteran essentially contends that the effective date for 
the grant of service connection should be the date following 
his separation from service.  He maintains, in substance, 
that he has filed a claim for service connection for a 
psychiatric disorder within one year of his separation from 
service and that he had symptomatology attributable to PTSD 
at that time.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of an application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Furthermore, the effective date based on 
the submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In reviewing this matter, the Board acknowledges that it is 
possible to view the claim for service connection for PTSD as 
either a reopened claim following the Board's May 1971 
decision or as an original claim based on the claim filed on 
February 16, 1993.  To this end, the Board acknowledges that 
the May 1971 decision denied service connection not for PTSD, 
but for a neuropsychiatric disorder.  See Ashford v. Brown, 
10 Vet. App. 120 (1996) (a change in the nomenclature used in 
a claim does not constitute a new claim); but Cf. Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim 
based on a new diagnosis is a new claim).  The Board will 
construe the claim filed on February 16, 1993 as a new claim 
for service connection for PTSD, rather than as a claim to 
reopen the previously denied claim for service connection for 
a neuropsychiatric disorder.  But regardless of how the Board 
views the claim filed on February 16, 1993, as a new claim or 
a claim to reopen, as will be explained below, the result is 
the same effective date for the grant of service connection 
for PTSD

Based on this record, the Board finds that the RO was correct 
in assigning February 16, 1993, as the effective date for the 
grant of service connection for PTSD.  That claim represented 
the first claim for service connection for a PTSD received by 
the RO.  If the February 16, 1993, claim is considered an 
original claim, it was filed more than one year following the 
veteran's separation from service in April 1970.  As such, 
since it was filed more than one year following the veteran's 
separation from service, the effective date would be the date 
the claim was received, or February 16, 1993.  38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

If the claim is considered a reopened claim, the effective 
date based on the submission of new and material evidence 
received after a final disallowance is the date of the 
receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  It is settled law that the effective date 
for the grant of service connection following a final 
decision is the date of the reopened claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds 
that the effective date statute, 38 U.S.C.A. § 5110(a), is 
clear on its face with respect to granting an effective date 
for an award of VA periodic monthly benefits no earlier than 
the date that the claim for reopening was filed").  In the 
Sears case, the Court explained that the statutory framework 
did not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  The Court explained that the term new claim, as it 
appeared in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally decided claim.

Thus, under either analysis, the correct effective date for 
the grant of service connection for PTSD is February 16, 
1993. The Board has also reviewed the evidence to determine 
whether a claim, formal or informal, existed prior to 
February 16, 1993.  However, the Board finds that the VA did 
not receive any correspondence or communication evidencing 
the veteran's intent to claim service connection for PTSD or 
to reopen a claim for service connection for a psychiatric 
disorder prior to the claim filed in February 1993.  

The Board does acknowledge that in some circumstances, a 
medical report may serve as an informal claim and that in 
this case, PTSD was diagnosed by the VA in September 1992, 
prior to the date of the veteran's February 1993 claim.  In 
this regard, a report of examination or hospitalization which 
meets the requirements of 38 C.F.R. § 3.157 will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  More 
specifically, once a formal claim for compensation has been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits: (1) 
Report of examination or hospitalization by VA or uniformed 
services.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157(b)(1).

However, this medical record may not serve as an original 
claim or an informal claim to reopen because the veteran had 
not previously had a formal claim for compensation allowed, 
nor had a formal claim for compensation been disallowed for 
the reason that the service-connected disability was not 
compensable in degree.  Therefore, the provisions of 
38 C.F.R. § 3.157(b) do not apply in this case.  In addition, 
to the extent that the February 1993 claim is considered an 
original claim, the Board notes that 38 C.F.R. § 3.157 is not 
for application in connection with an initial compensation 
claim for a disability.  Therefore, whether the veteran's 
February 1993 claim is considered an original claim or a 
request to reopen, the VA medical record dated in September 
1992 cannot serve an informal claim for service connection 
for PTSD.

Based on the above analysis, the earliest date of a receipt 
of a reopened claim for service connection for a psychiatric 
disorder, specifically PTSD, is February 16, 1993, the date 
the RO received notice of the veteran's intent to pursue a 
claim for service connection for PTSD.  There is simply no 
evidence on file that can be construed as an informal or 
formal claim, or a request to reopen a claim prior to 
February 16, 1993.  Consequently, the RO was correct in 
assigning February 16, 1993, as the effective date for the 
grant of service connection for PTSD, and the veteran's claim 
for an effective date prior to that date is not established.





ORDER

An effective date prior to February 16, 1993, for the grant 
of service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


